Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND METHOD FOR OPERATING THE SAME

Examiner: Adam Arciero	SN: 16/451,165	Art Unit: 1727	January 28, 2022 

DETAILED ACTION
Applicant’s After-Final Consideration Program 2.0 response filed on January 24, 2022 has been received and entered. Claims 1-6 and 9-13 are currently pending. Claim 1 has been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Yamazaki et al. on claims 1, 4-6 and 12-13 are withdrawn because Applicant’s amendments and arguments are persuasive.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yamazaki et al. and Chang et al. on claims 2-3 and 9-11 are withdrawn because Applicant’s amendments and arguments are persuasive.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 24, 2022, with respect to the claims have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Yamazaki et al., Chang et al., Matsuo et al. (US 2015/0064586 A1; as found in IDS dated July 20, 2020), Kobayashi et al. (JP 2015-191833 A; as found in IDS dated May 31, 2020), and Fukuda (WO 2005099016 A2; as found in IDS dated May 31, 2020), do not specifically disclose, teach, or fairly suggest the claimed fuel cell system and method of stopping a fuel cell system, comprising: a controller programmed to stop the supply of fuel gas by the fuel supplier and the supply of air by the air supplier when the voltage of the fuel cell stack is decreased below a threshold voltage after power generation has been stopped, wherein the threshold voltage is the voltage of the fuel cell stack at which the concentration of a combustible component in a remaining gas in the fuel electrode is decreased to be lower than a lower limit of a combustion range or is decreased to a predetermined ratio or less of the lower explosive limit (claims 1 and 13). Matsuo teaches of a fuel cell system, comprising: a solid oxide fuel cell system comprising a controller that executes a shutdown while sufficiently suppressing the fuel cell oxidation, wherein the fuel/exhaust path maintains a pressure on the oxidant electrode to be higher than atmospheric pressure until the temperature drops to a predetermined oxidation suppression temperature (Abstract). Kobayashi teaches of a fuel cell system, comprising: a controller that after receiving a stop signal, executes a residual hydrogen emission control that discharges the hydrogen flowing from the fuel electrode to the oxidant electrode to reduce the hydrogen concentration in the fuel cell and when excessive air intrusion occurs, the voltage decreases and the residual hydrogen discharge control and air supply is stopped so atmospheric oxidation can be prevented (paragraphs [0015-0016, 0035, and 0116]). Fukuda teaches of a fuel cell system that after receiving a stopping signal, stops drawing power, stops the supply of air, and when a voltage is lower than a threshold voltage stops the supply of hydrogen, wherein the threshold voltage is chosen as a function of the stack temperature (Fig. 6-7, pg. 12, line 19 to pg. 13, line 19 and pg. 14, line 10 to pg. 15, line 21). However, the prior arts are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727